Citation Nr: 0111366	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 17, 1998, 
for the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969 and from August 1991 to April 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received on February 28, 
1997.  

2.  By rating action in August 1997, service connection for 
post-traumatic stress disorder was denied.  

3.  Within 1 year of the decision new and material evidence 
reflecting diagnoses of PTSD before and after the rating 
decision was received.


CONCLUSION OF LAW

The effective date for the grant of service connection for 
post-traumatic stress disorder is February 28, 1997.  
38 U.S.C.A. §§ 5108, 5110(a), 7105 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original application for compensation based on 
service connection for post-traumatic stress disorder was 
received on February 28, 1997.  He reported at that time that 
he had received VA outpatient treatment for post-traumatic 
stress disorder and depression for which medication had been 
prescribed.  In conjunction with his claim, he submitted one 
VA outpatient clinical report of June 1995 showing that 
depression and post-traumatic stress disorder were assessed.  

The RO requested service medical and personnel records of the 
veteran in March 1997.  He was sent a letter requesting him 
to provide relevant information regarding his active service 
stressors and requested to submit all the evidence he had 
which he felt would support his claim.  

On a VA examination for post-traumatic stress disorder in 
June 1997, no diagnosis of post-traumatic stress disorder was 
made.  The examiner stated that the veteran did not meet the 
criteria of post-traumatic stress disorder.  

By rating action in August 1997, entitlement to service 
connection for post-traumatic stress disorder was denied on 
the evidentiary basis of the VA examination of June 1997 
showing no diagnosis.  The June 1995 VA outpatient treatment 
assessment including post-traumatic stress disorder was 
termed unsupported by the evidence of record and apparently 
historical.  The veteran was advised of the decision and his 
right to appeal by submitting a notice of disagreement by 
letter on August 28, 1997.  

On March 17, 1998, the RO received a letter from the veteran 
asking that the claim and rating regarding service connection 
for post-traumatic stress disorder be reconsidered.  He 
enclosed VA outpatient treatment records reflecting diagnoses 
of post-traumatic stress disorder reportedly by a 
psychiatrist and other mental health professionals.  He 
believed that the VA examination in June 1997 was not 
adequate.  

VA outpatient treatment records submitted by the veteran were 
dated from June 1996 to February 1998, and reflected repeated 
impressions/assessments of post-traumatic stress disorder.  
This constituted new and material evidence received prior to 
the expiration of the appeal period.

In August 1998, the RO informed the veteran that another 
examination would be scheduled.  That examination, completed 
in June 1998, resulted in diagnoses of post-traumatic stress 
disorder and a major depressive disorder.  

By rating action in November 1998, the RO granted service 
connection for post-traumatic stress disorder, effective 
March 17, 1998, the date of receipt of the veteran's 
statement following the earlier adverse rating action.  

Title 38 of the Code of Federal Regulations (2000) provides 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).

The RO's assignment of the effective date March 17, 1998, for 
the grant of service connection for post-traumatic stress 
disorder is premised on that date being the date of receipt 
of a reopened claim following final disallowance.  38 
U.S.C.A. §§ 5108,  5110(a), 7104(b) (West 1991); 38 C.F.R. § 
3.400(r) (2000); Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

In this case, the RO entered a decision based on an 
inadequate record.  The veteran had been treated at a VA 
facility and the material evidence was not associated for 
review by the examiner.  After receiving the RO decision, the 
veteran submitted new and material evidence during the appeal 
period.  That evidence predated and post dated the date of 
the initial VA examination and the rating decision.  That 
evidence contained detailed information and a 
diagnosis/impression of PTSD.  That evidence was VA treatment 
evidence.  Eventually, the same VA examiner confirmed the 
diagnosis of PTSD.  We find it factually unsustainable that 
the diagnosis of PTSD entered in September 1998 was unrelated 
to the diagnosis/impression of PTSD entered in 1996.  The 
fact that the earlier diagnoses/impressions were not entered 
by a medical doctor is not determinative.



ORDER

An effective date of February 28, 1997, for the grant of 
service connection for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



